Citation Nr: 1743880	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  11-24 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for hypothyroidism.

2. Entitlement to an initial compensable rating for anemia. 


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to September 2009.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran testified at an RO hearing in December 2010.  A copy of the hearing transcript has been associated with the claims file.

The Board remanded these matters in August 2013 for further evidentiary development.  In addition, the Board remanded the matter of entitlement to an initial rating in excess of 10 percent for osteoporosis/osteopenia for the issuance of a Statement of the Case.  The Veteran did not perfect an appeal with respect to the subsequent July 2017 Statement of the Case.


FINDINGS OF FACT

1. The Veteran's hypothyroid disability is primarily manifested by fatigability, continuous medication required for control, and weight gain.  He does not experience mental sluggishness or disturbance, constipation, or muscular weakness due to hypothyroidism.

2. The Veteran's anemia was not manifested by hemoglobin levels of 10 gm/100 ml or less with findings such as weakness, easy fatigability, or headaches.


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation in excess of 10 percent for hypothyroidism have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.119, Diagnostic Code 7903 (2016).

2. The criteria for a compensable initial rating for service-connected anemia have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.117, Diagnostic Code 7700 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Increased Evaluation Hypothyroidism

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The ratings are intended to compensate impairment in earning capacity due to a service-connected disease or injury.  38 U.S.C.A § 1155; 38 C.F.R. § 4.1. 

If the evidence for and against a claim is an equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 56   (1990).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  As explained below, the Board has determined that staged ratings are not appropriate for either disability.

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran maintains that his thyroid disability is more severe than what is contemplated by the currently assigned 10 percent rating.  His thyroid disability is currently rated under Diagnostic Code 7903 for hypothyroidism. 

Diagnostic Code 7903 provides: a 10 percent rating for fatigue or continuous medication required for control of hypothyroidism; a 30 percent rating for hypothyroidism manifested by fatigability, constipation and mental sluggishness; a 60 percent rating when the disorder causes muscular weakness, mental disturbance, and weight gain; and a 100 percent rating when the disorder causes cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  38 C.F.R. § 4.119, Diagnostic Code 7903.

At a July 2009 VA examination, the Veteran was undergoing thyroid replacement therapy.  Physical examination revealed well-developed musculature and normal muscle strength throughout the body.  There was weight gain of approximately 40 pounds.  The Veteran was alert and oriented with good memory, no neurologic deficits were identified.  There were no gastrointestinal or constitutional symptoms of significance.  The examiner noted some fatigability, but no weakness.  Mental assessment was okay and there were no cardiovascular symptoms.  

During a December 2010 RO hearing, the Veteran testified that he has experienced fatigue and a loss of willingness to engage and focus because of hypothyroidism.   

A May 2011 VA examination reported persistent and progressively worsening fatigue, memory loss, decreased concentration, decreased manual dexterity, and lack of stamina.  

An April 2017 VA examination was ordered by the Board in its August 2013 Remand in order to clarify the extent to which the Veteran's reported symptoms were due to either his hypothyroidism or anemia.  At the April 2017 VA examination, the Veteran had residual hypothyroid endocrine dysfunction requiring ongoing thyroid replacement therapy.  The examiner reported that the Veteran did not currently have any findings, signs, or symptoms attributable to the hypothyroid condition.  The Veteran's hypothyroidism did not manifest in constipation, mental sluggishness, mental disturbance (including dementia, slowing of thought, or depression), weight gain, bradycardia, cardiovascular involvement, sleepiness, or cold intolerance.  The examiner reiterated that there was "no current objective evidence that the Veteran's thyroid condition produces any of" the manifestations listed in Diagnostic Code 7903.  The examiner reported that there was no functional impact on the Veteran's ability to work.  

In addition, the Board has reviewed private treatment records and additional VA treatment records, as well as the Veteran's lay statements.

Based on the evidence of record, the Board finds that the preponderance of the evidence is against a finding that an initial rating in excess of 10 percent for the Veteran's hypothyroidism.  While there is evidence of fatigability, and reports of memory loss and subjective reports of mental sluggishness, there is no evidence of constipation, mental disturbance, muscular weakness, cold intolerance, cardiovascular involvement, or bradycardia.  The Board acknowledges the Veteran's lay statements with respect to his reported symptoms, however, finds the medical evidence of record to be more probative, specifically the April 2017 VA examination which found that there was not a combination of symptoms consistent with a higher evaluation.  

While weight gain has been reported, the record does not suggest that the Veteran has experienced muscular weakness or mental disturbance as contemplated by the criteria for a 60 percent evaluation.  In addition, there is no evidence of gastrointestinal issues, specifically constipation, that would be consistent with a 30 percent evaluation.

In reaching this finding, the Board acknowledges that the Veteran is competent to testify to such lay observable symptomatology, and there is no evidence that these statements are not credible.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, these statements are entitled to probative value as to the severity of his symptoms during this appeal.  However, the Veteran has not provided statements consistent with a 30 percent evaluation or higher, as he has not indicated that he experiences constipation or mental disturbance.  In addition, to the extent that the Veteran has experienced any sort of weakness or mental sluggishness during the period on appeal, the objective medical evidence of record, including the most recent April 2017 VA examination, is largely contradictory.  

Based on the lay and medical evidence of record, the Board finds that the Veteran's hypothyroidism does not more nearly approximate the level of severity contemplated by an initial rating in excess of 10 percent.  At no point during the period on appeal has the evidence shown an increased rating is warranted. 

The preponderance of the evidence is against an increased initial rating in excess of 10 percent for the Veteran's service-connected hypothyroidism.  As such, the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 4.3.  For these reasons, the claim is denied.

III. Increased Evaluation Anemia

The Veteran maintains that his anemia is more severe than what is contemplated by the currently assigned noncompensable rating.  His anemia is currently rated under Diagnostic Code 7700 for anemia. 

Under Diagnostic Code 7700, a noncompensable rating is assigned when hemoglobin is 10gm/100ml or less and the anemia is asymptomatic; a 10 percent rating is assigned when hemoglobin is 10gm/100ml or less with symptoms such as weakness, easy fatigability, or headaches; a 30 percent rating is assigned when hemoglobin is 8gm/100ml or less, with symptoms such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath; a 70 percent rating is assigned when hemoglobin is 7gm/100ml or less, with symptoms such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute) or syncope (three episodes in the last six months); and a maximum 100 percent rating is assigned when hemoglobin is 5gm/100ml or less, with symptoms such as high output congestive heart failure or dyspnea at rest.  38 C.F.R. § 4.117, Diagnostic Code 7700.

At the July 2009 VA examination, anemia was reported as gradually improving, with hemoglobin at 14.3gm/100ml.  The record does not indicate that the Veteran's anemia was symptomatic at the time.  

Private treatment records documents hemoglobin levels as follows: October 2009, 14.6gm/100ml; February 2010, 14.1gm/100ml; August 2010, 13.8gm/100ml; January 2011, 14.2gm/100ml and 13.9 gm/100ml.

A May 2011 VA examination documented hemoglobin levels at 15.3gm/100ml.  The examiner reported that anemia resulted in a lack of stamina, weakness or fatigue.  

At the Veteran's April 2017 VA examination, the examiner reported that a daily multivitamin with iron was used to treat the Veteran's anemia.  There were no recurring infections or current findings, signs, or symptoms due to the condition.  Blood tests documented hemoglobin levels of 14.3 gm/100ml.

Based on the evidence of record, the Board finds that the preponderance of the evidence is against a finding that an initial compensable rating is warranted.  At no point during the period on appeal has the Veteran's hemoglobin levels been at 10 gm/100ml or less.  Rather, hemoglobin levels have not been documented any lower 13.8gm/100ml.  The Board notes that medical and lay evidence does suggest that the Veteran has had periodic weakness, fatigability, and some propensity for headaches.  However, when considering hemoglobin levels throughout the period on appeal, the evidence does not show that the symptoms associated with the Veteran's anemia more closely approximate the criteria necessary for a compensable evaluation.  

In reaching this finding, the Board again acknowledges that the Veteran is competent to testify to such lay observable symptomatology, and there is no evidence that these statements are not credible.  Jandreau, supra.  However, the objective medical evidence of record does not document hemoglobin levels consistent with a compensable evaluation at any point during the period on appeal.

The preponderance of the evidence is against a compensable initial rating for the Veteran's service-connected anemia.  As such, the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 4.3. For these reasons, the claim is denied.


ORDER

Entitlement to an initial rating in excess of 10 percent for hypothyroidism is denied.

Entitlement to an initial compensable rating for anemia is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


